The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on June 4, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: June 4, 2019




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

 In re:                                               )           Case No. 17-17361
                                                      )
 RICHARD M. OSBORNE,                                  )           Chapter 11
                                                      )
          Debtor.                                     )           Judge Arthur I. Harris

                   EVIDENTIARY HEARING SCHEDULING ORDER

          On June 4, 2019, the Court held a hearing on the U.S. Trustee’s motion to

convert the case to Chapter 7 (Docket No. 439), the debtor’s brief in opposition

(Docket No. 449), and creditor First National Bank of Pennsylvania’s limited

response (Docket No. 452). At the hearing, the parties requested an evidentiary

hearing concurrent with the evidentiary hearing scheduled on First National Bank

of Pennsylvania’s motion to appoint a Chapter 11 trustee (Docket No. 413).

Therefore, in order to secure the just, speedy, and inexpensive determination of this

matter, the parties are directed to comply with the following deadlines:




17-17361-aih       Doc 456      FILED 06/04/19            ENTERED 06/05/19 14:19:06            Page 1 of 3
      (1) EVIDENTIARY HEARING. An evidentiary hearing will be held at

9:00 A.M. on July 3, 2019, in Courtroom 1A of the Howard M. Metzenbaum U.S.

Courthouse, 201 Superior Avenue, Cleveland, Ohio 44114.

      (2) WITNESS AND EXHIBIT LISTS. No later than June 26, 2019, each

party will file with the Court and provide opposing counsel with a list of

(i) the witnesses the party intends to call along with a statement of the issues about

which each witness is expected to testify and (ii) the exhibits the party intends to

introduce at the evidentiary hearing.

      (3) EXHIBITS. No later than June 26, 2019, the parties shall deliver to

chambers, but not file, three complete sets of exhibits and serve a complete set of

exhibits on opposing counsel. Movant’s exhibits shall be marked with numbers

and respondent’s exhibits shall be marked with letters. Counsel for all parties

should ensure that names of minor parties, birthdays, social security numbers,

taxpayer-identification numbers, and account numbers are appropriately redacted

pursuant to Bankruptcy Rule 9037.

      (4) STIPULATIONS. No later than June 26, 2019, the parties are to file

Stipulations of Fact or, in the alternative, a Joint Statement that all material facts

are disputed. In addition, the parties may agree to have the matter resolved solely

on the basis of their Stipulations of Fact without an evidentiary hearing. If this is

                                           2




17-17361-aih   Doc 456    FILED 06/04/19       ENTERED 06/05/19 14:19:06     Page 2 of 3
the case, the parties should so indicate in their joint stipulation, and the joint

stipulations should also be submitted no later than June 26, 2019.

      (5) BRIEFING. Any party wishing to submit additional briefing should do

so no later than June 26, 2019.

      (6) EXPERT TESTIMONY. No later than June 26, 2019, any party

intending to present expert testimony shall comply with the disclosure

requirements of Fed. R. Civ. P. 26(a)(2), made applicable to this matter under

Bankruptcy Rules 7026 and 9014.

      If any date indicated above creates a scheduling conflict, any party with such

a conflict shall be responsible for conferring with the remaining counsel and the

Courtroom Deputy, Ms. Stephanie Zelman-Thanasiu [(216) 615-4402], by

June 21, 2019, to schedule an acceptable alternate date.

      IT IS SO ORDERED.




                                            3




17-17361-aih   Doc 456    FILED 06/04/19        ENTERED 06/05/19 14:19:06     Page 3 of 3
